DETAILED ACTION
	The following is a response to the amendment filed 9/27/2021 which has been entered.
Response to Amendment
	Claims 1-5, 7-13 and 15-22 are pending in the application. Claims 6 and 14 are cancelled and claims 21 and 22 are new.
	-MPEP 2163.06 reads: the claims as filed in the original specification are part of the disclosure and therefore, if an application as originally filed contains a claim disclosing material not disclosed in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985).
	-Based on the above, the objection to the specification has been withdrawn due to applicant amending the specification accordingly to address the limitations as originally recited in claims 7, 9, 10 and 12.
	-Based on the above, the 112(a) and 112(b) rejections have been withdrawn due to applicant amending the specification accordingly to address the limitations as originally recited in claims 7, 9, 10 and 12 in combination with what was described in the originally filed specification [00362]-[00365], [00369]-[00370].
	-The 102 and 103 rejections have been withdrawn due to applicant amending claims 1, 15 and 19 with limitations not disclosed by the prior art of record used in the rejections. In particular, Chen et al 20120261228 doesn’t disclose what the examiner considered to be the calculator circuit employing a machine learning technique on at least the second set of operational inputs to update the rule set.
Response to Arguments
Applicant's arguments pertaining to the abstract objection have been fully considered but they are not persuasive. The examiner acknowledges applicant’s reference to what 37 C.F.R. 1.72(b) describes about the abstract, however, the examiner prefers that applicant comply with what is disclosed in MPEP 608.01(b) section C which describes that the length should be within a range of 50 to 150 words and that the abstract should describe the disclosure sufficiently……… .
	Applicant's arguments pertaining to the 112(f) intepretations have been fully considered but they are not persuasive. The examiner understands that a processor is an integrated electronic circuit that performs calculations run on a computer. Based on the definition above and how applicant chose to recite the functional limitations, i.e., “a clutch calculator circuit that calculates the clutch temperature”, it is really unclear as to if the term “circuit” based on processing function can be considered a structural component or act to obviate the 112(f) interpretation.  The 112(f) interpretation will be maintained for the time being due to the examiner considering that the term isn’t a “structure” or “act” as recited (can be considered a generic placeholder for the term “processor”).
	Note: Applicant’s argument pertaining to the “machine learning component” is acknowledged, however the cancelled claim 14 did not affirmatively recite action through machine learning. Cancelled claim 14 recited a machine learning component which is well known in the art to be a “processor” (see definition above) employing a machine learning technique which is well known in the art to incorporate calculation or algorithm or equation based techniques on at least the second set of operational inputs 
Claim Objections
Claim 22 is objected to because of the following informalities:  
-line 1 recites “the a first set of operational inputs”, the term “a” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-13 and 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
-Claims 1, 15 and 19 recite the amended limitation “wherein the clutch calculator circuit employs a machine learning technique on at least the second set of operational inputs to update the rule set”. The original limitation as filed recited “a machine learning component employs a machine learning technique on at least the second set of operational inputs to update the rule set”. Based on the disclosure as originally filed, the clutch calculator circuit employing the machine learning technique doesn’t seem to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, please clarify where support/description in the original disclosure can be found.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
clutch calculator circuit employs a machine learning technique on at least the second set of operational inputs to update the rule set”. The original limitation as filed recited “a machine learning component employs a machine learning technique on at least the second set of operational inputs to update the rule set”. Based on the disclosure as originally filed, the clutch calculator circuit employing the machine learning technique doesn’t seem to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, please clarify where support/description in the original disclosure can be found. 
-Claims 1 and 19 recite the limitation “a set of temperatures” in line 17 in claim 1 and line 10 in claim 19. Please clarify if the description pertaining to “multiple clutch temperatures” in paragraph [00359] lines 9-10 in the originally filed specification provides scope of coverage for the limitation.
Allowable Subject Matter
Claims 1-5, 7-13 and 15-22 are allowed (via prior art purposes only).
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a system for clutch temperature generation and utilization having a rule set receiving a first and second set of operational inputs, employing a set of rules for calculating a projected clutch temperature from the first inputs, providing actions to be taken based on the temperature, a clutch calculator circuit calculating temperature the calculator also employs a machine learning technique on at least the second inputs to update the rule set, a clutch control circuit operating according to the temperature and rule set and a display providing a user indicators of the temperature and set of temperatures for the actions to be taken are demarcated and in combination with the limitations as written in claim 1.
-(as to claim 15) an apparatus for providing a calculated projected clutch temperature having an input mechanism for receiving at least a first and second set of operational inputs, a rule set calculating a projected clutch temperature and set of actions to be taken based on the temperature, a calculator circuit that calculates the temperature based on the rule set and the first and second inputs wherein the calculator employs a machine learning technique on at least the second inputs to update the rule set and an output mechanism outputting the temperature and in combination with the limitations as written in claim 15.
-(as to claim 19) a method of clutch control based at least in part on calculated projected clutch temperature by providing a rule set for taking actions based on the temperature, the rule set receiving a first and second set of operational inputs, a clutch calculator circuit employs a machine learning technique on at least the second inputs to update the rule set, displaying indicators of the temperature and indicators of a set of temperatures for which actions are to be taken by the rule set and operating the clutch based on the rule set according to the temperature and in combination with the limitations as written in claim 19.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl